Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Claims 12 and 16-18 are amended.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-21  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0288746 hereafter Zhang) in view of Rahman et al. (US 2018/0294857 hereafter Rahman). 

For claim 12, 16, 17, 18, Zhang discloses a terminal (110 Figure 1) comprising: a receiving section (702 Figure 7A transceiver) that receives information (e.g. 404 Figure 4A) about resources of a Physical Uplink Shared Channel (PUSCH) by higher layer signaling ([0165] RRC signaling for dynamic grant activation of UL e.g. PUSCH [0159]) ; and a control section that controls (700 Figure 7A processing unit), based on the information and downlink control information (Figure 3 RRC layer-1 signaling [0139]), transmission of the PUSCH in the resources (e.g. grant-free UL configured by format A [0140]), wherein when a first field (format A Figure 3) and second field (format B Figure 3) in the downlink control information have a first value (formatA active [0140] or format B active [0141]), the control section specifies a transmission parameter ([0142] RS, MCS, power control etc.) applied for the PUSCH based on the downlink control information (UE configures grant-free resources e.g. PUSCH based on RRC signaling [0141]), and when the first field and second field (300, 302 Figure 3) in the downlink control information have the first value (active [0140-0141]) and a third field and fourth field in the downlink control information have a second value (306 Figure 3 set to INACTIVE), the control section exerts a control to deactivate the PUSCH ([0139] table 306 shows the inactive state of grant-free UL resource e.g. PUSCH). 
Particularly for claims 17, 18, Zhang discloses a base station (Figure 7B) with transmitting section and receiving section for receiving PUSCH (752 Figure 7B transceiver). 

Zhang does not teach each field in the DCI relates to a transmission parameter.
However, Rahman, in the same field of using DCI signaling in URLLC MTC communication, teaches, a terminal (e.g. UE 115 Figure 1) receiving information about resources of a PUSCH based on downlink control information (DCI) ([0109] two-level UL-related DCI for a PUSCH Figure 12) wherein each field in the DCI (e.g. DCI fields for CW1 DCI1 1201 Figure 12) relates to a transmission parameter ([0109] DCI1 includes one MCS field and one HARQ-related parameter set such as new data indicator NDI and/or  redundancy version RV).

It would have been obvious to one of ordinary skill before the effective filing date to adopt Rahman’s teachings of transmission parameters in the DCI field for operating an UE with DCI signaling [abstract].   

For claim 13, Zhang discloses wherein the transmission parameter includes a hopping parameter, resource allocation, and modulation and coding scheme ([0066] resource configuration from BS, hopping pattern, RS resources, MCS).

For claim 14, 19, Zhang discloses wherein the control section exerts a control not to perform transmission of the PUSCH, when a buffer is empty ([0065] UE does not transmit anything if there is no data in its buffer). 

For claim 15, 20, 21,  Zhang discloses wherein the control section exerts a control to repeat transmission of the PUSCH in units of transport blocks ([0074] configuration information including repetition factors K and allocated resource blocks [0080]). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant is requested to further consider the indicated Allowable Subject Matter  from the proposed Examiner’s Amendment of 5/02/2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415